DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
Applicant argues “the skilled person would not seek to provide a channel in Grzonka’s second filter segment, as recited in pending claim 23. Such channel would reduce the amount of undesirable components which are removed from the smoke flow, which would go against the object of Grzonka set out in paragraph 3. As indicated, modifying a reference so that it cannot function according to its intended purpose, as provided by the current rejections, does not support an obviousness rejection.”
The Examiner disagrees. Like Grzonka, the second filter segment of Beard also serves the purpose of removing certain components from the smoke flow [0005]. Beard teaches the inclusion of a channel can yield more intense (or less bland) taste and sensory perceptions while maintaining desired removal efficiencies of vapor phase compounds [0094]. The Examiner therefore does not agree that the combination of Grzonka with Beard would go against the object of Grzonka of removing undesirable components from the smoke flow. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-31 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grzonka US 2012/0055496) in view of Beard (US 2012/0255569). 
Regarding claims 23 and 40, Grzonka [Fig. 1; 0023-0030] teaches a smoking article 1 comprising a filter 8, the filter comprising: a first discrete filter section 2 comprising an aerosol modifying additive disposed in an axial region thereof; and a second discrete filter section 3 connected to said first filter section, wherein the aerosol modifying additive is disposed only in said axial region of the first filter section, wherein the aerosol modifying additive comprises between 0.1 mg and 7 mg of flavorant prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Grzonka does not teach the second filter section comprises a channel. Beard teaches a filter wherein the second filter section 38 comprises a channel located in an axial region thereof to allow a certain content of mainstream smoke to proceed through the filter element without contacting the smoke-altering material, thus providing a content of mainstream smoke to the user with substantially unaltered taste and other sensory characteristics that can be desired [Fig. 2; 0007]. It would have been obvious to one of ordinary skill in the art to modify the filter of Grzonka such that the second filter section comprises at least one channel located in an axial region thereof for the same reasons as above suggested by Beard. 
Regarding claims 24-26, Grzonka teaches the first filter section 2 comprises continuous filter material 2a having the aerosol modifying additive 10 disposed in the axial region thereof and wherein the second filter section comprises filter material [Fig. 2; 0013, 0023-0027]. 
Regarding claims 27-30, modified Grzonka teaches said channel is a hollow passageway through the second filter section, the second filter section comprises a tubular filter section, and the tubular filter section is formed from a fibrous filter material [Grzonka 0013; Beard Fig. 2, 0057-0059]. The hollow passageway will inherently have a lower resistance to aerosol passing through it than other regions of the filter material of the second filter section. 
Regarding claim 31, modified Grzonka teaches said axial region of the second filter section has a cross-sectional area of 0.1 to 50 mm2
Regarding claims 37-39, Grzonka teaches a third discrete filter section connected to said first filter section so as to make it upstream of said first filter section when incorporated into a smoking article, wherein the third filter section comprises fibrous filter material and a granular adsorbent material dispersed within the filter material of the third filter section [Fig. 1; 0006, 0012, 0013]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC YAARY/Examiner, Art Unit 1747